
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


PURCHASE AGREEMENT


        This Purchase Agreement (this "Agreement"), dated as of February 5,
2004, is by and among Omega Healthcare Investors, Inc., a Maryland corporation
(the "Company"), each Purchaser listed under the heading "Direct Purchasers" on
Schedule A (each, a "Direct Purchaser"), each Investment Adviser listed under
the heading "Investment Advisers" on the signature pages hereto (each, an
"Investment Adviser") who are entering into this Agreement on behalf of
themselves (as to paragraph 5 of this Agreement) and those Purchasers which are
a fund or individual or other investment advisory client of such Investment
Adviser listed under their respective names on Schedule B (each, a "Client"),
and each Broker-Dealer listed on Schedule C (each, a "Broker-Dealer") which is
entering into this Agreement on behalf of itself (as to paragraph 6 of this
Agreement) and those Purchasers which are customers for which it has power of
attorney to sign listed under their respective names on Schedule C (each, a
"Customer"). Each of the Customers, Direct Purchasers and Clients are referred
to herein as individually, a "Purchaser" and collectively, the "Purchasers."

        WHEREAS, the Purchasers desire to purchase from the Company (or their
Investment Advisers and Broker-Dealers desire to purchase on their behalf from
the Company), and the Company desires to issue and sell to the Purchasers up to
an aggregate of                        shares of beneficial interest of the
Company's 8.375% Series D Cumulative Redeemable Preferred Stock, par value $1.00
per share (the "Preferred Shares"), with the number of Preferred Shares acquired
by each Purchaser set forth opposite the name of such Purchaser on Schedule A,
Schedule B or Schedule C, as the case may be.

        NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties hereto agree as follows:

        1.    Purchase and Sale.    Subject to the terms and conditions hereof,
the Investment Advisers and the Broker-Dealers (on behalf of Purchasers which
are Clients and Customers, respectively) and the other Purchasers hereby
severally and not jointly agree to purchase from the Company, and the Company
agrees to issue and sell to the several Purchasers the number of Preferred
Shares set forth next to such Purchaser's name on Schedule A, Schedule B or
Schedule C, as the case may be, at a price per share of $25.00 for an aggregate
purchase amount of $                        (the "Purchase Price") at the
Closing (as defined below).

        2.    Representations and Warranties of Purchaser.    Each Purchaser
represents and warrants with respect to itself that:

        (a)    Due Authorization.    Such Purchaser has full power and authority
to enter into this Agreement and is duly authorized to purchase the Preferred
Shares in the amount set forth opposite its name on Schedule A, Schedule B or
Schedule C, as the case may be. This Agreement has been duly authorized by such
Purchaser and duly executed and delivered by or on behalf of such Purchaser.
This Agreement constitutes a legal, valid and binding agreement of such
Purchaser, enforceable against such Purchaser in accordance with its terms
except as may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights or remedies of creditors or (ii) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law
and the discretion of the court before which any proceeding therefor may be
brought (the "Enforceability Exceptions").

        (b)    Prospectus and Prospectus Supplement.    Such Purchaser has
received a copy of the Company's Basic Prospectus dated February 5, 2004 and
Prospectus Supplement dated February 5, 2004 (each as defined below).

        (c)    Ownership of Excess Shares of Capital Stock.    As of the date
hereof and after giving effect to the transaction contemplated hereby, such
Purchaser, together with its subsidiaries and affiliates, does not own more than
9.8% in value of the issued and outstanding capital stock of the Company.
Purchaser expressly acknowledges that the provisions of the Company's Articles
of

--------------------------------------------------------------------------------




Incorporation, in general, and the Articles Supplementary relating to the
Preferred Shares ("Articles Supplementary"), in particular, prohibit the
ownership by Purchaser (together with its subsidiaries and affiliates) of more
than 9.9% in value of the Company's capital stock and, in the event Purchaser's
Preferred Shares acquired pursuant to this Agreement or otherwise constitute
Excess Shares (as defined in the Articles Supplementary), the Company may
repurchase such number of the Purchaser's Preferred Shares on the terms set
forth in the Articles Supplementary (or in the discretion of the Company's Board
of Directors, shares of any other class of the Company's capital stock then
owned by the Purchaser) as is necessary to cause Purchaser to thereafter not own
any Excess Shares.

        3.    Representations and Warranties of Company.    The Company
represents and warrants that:

        (a)   The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the "Act"). The Company's Registration
Statement (as defined below) was declared effective by the SEC (as defined
below) and the Company has filed such post-effective amendments thereto as may
be required under applicable law prior to the execution of this Agreement and
each such post-effective amendment became effective. The SEC has not issued, and
to the Company's knowledge, the SEC does not intend nor has it threatened to
issue, a stop order with respect to the Registration Statement, nor has it
otherwise suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, nor, to the Company's knowledge,
does it intend or has it threatened to do so. On the effective date, (i) the
Registration Statement complied in all material respects with the requirements
of the Act and the rules and regulations promulgated under the Act (the
"Regulations"); at the effective date the Basic (as defined below) Prospectus
complied, and at the Closing the Prospectus (as defined below) will comply, in
all material respects with the requirements of the Act and the Regulations; and
(ii) the Registration Statement at its effective date and as amended or
supplemented through the date hereof and at the Closing did not, does not and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus as of any such time, did not, does
not and will not include an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided,
however, that the representations and warranties in this subsection shall not
apply to statements in or omissions from the Prospectus made in reliance upon
and in conformity with information furnished to the Company in writing by or on
behalf of any of the Purchasers, Cohen & Steers Capital Advisors, LLC, in its
capacity as placement agent ("Placement Agent"), any Investment Advisers or
Broker-Dealers, or any of their respective affiliates, expressly for use in the
Prospectus. As used in this Agreement, the term "Registration Statement" means
the shelf registration statement on Form S-3 (File No. 333-69675) as declared
effective by the Securities and Exchange Commission (the "SEC"), including
exhibits, financial statements, schedules and documents incorporated by
reference therein. The term "Basic Prospectus" means the prospectus included in
the Registration Statement, as amended, or as supplemented and filed with the
SEC pursuant to Rule 424 under the Act in connection with the sale of the
Preferred Shares hereunder. The term "Prospectus Supplement" means the
prospectus supplement as shall be filed with the SEC pursuant to Rule 424 under
the Act in connection with the sale of the Preferred Shares hereunder. The term
"Prospectus" means the Basic Prospectus and the Prospectus Supplement taken
together. Any reference in this Agreement to the Registration Statement or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein as of the date hereof or the date of the Prospectus, as the
case may be, and any reference herein to any amendment or supplement to the
Registration Statement or the Prospectus shall be deemed to refer to and include
any documents filed after such date and through the date of such amendment or
supplement under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and so incorporated by reference.

2

--------------------------------------------------------------------------------

        (b)   Since the date as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein,
(A) there has been no material adverse change or any development which could
reasonably be expected to give rise to a prospective material adverse change in
or affecting the condition, financial or otherwise, or the earnings, business
affairs or, to the Company's knowledge, business prospects of the Company and
its subsidiaries, if any (the "Subsidiaries") considered as one enterprise,
whether or not arising in the ordinary course of business, (B) there have been
no transactions entered into by the Company or any of its Subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its Subsidiaries considered as one enterprise, and (C) other
than regular quarterly dividends, there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its shares of
equity securities.

        (c)   The Company has been duly organized as a corporation and is
validly existing in good standing under the laws of the State of Maryland. Each
of the Subsidiaries of the Company has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization.
Each of the Company and its Subsidiaries has the required power and authority to
own and lease its properties and to conduct its business as described in the
Prospectus; and each of the Company and its Subsidiaries is duly qualified to
transact business in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify would not have a material
adverse effect on the condition, financial or otherwise, or the earnings,
business affairs or, to the Company's knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise.

        (d)   As of the date hereof, the authorized capital stock of the Company
consisted of 100,000,000 shares of common stock, par value $.10 per share, and
10,000,000 preferred shares, par value $1.00 per share, of which 38,032,224
common shares, 2,300,000 shares of 9.25% Series A Cumulative Preferred Stock
(the "Series A Preferred Shares"), 2,000,000 shares of 8.625% Series B
Cumulative Preferred Stock (the "Series B Preferred Shares") and 1,048,420
shares of Series C Convertible Preferred Stock (the "Series C Preferred Shares")
are issued and outstanding as of such date (without giving effect to any
preferred shares issued or to be issued as contemplated in this Agreement or the
application of the proceeds of the offering contemplated hereby) and 4,652,000
preferred shares are authorized and unissued of which 4,739,500 will be
designated as Preferred Shares. The issued and outstanding shares of common
stock and the Series, A, B and C Preferred Shares of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; the
Preferred Shares have been duly authorized and designated and are unissued, and
when issued in accordance with the terms of the Articles Supplementary and the
Agreement and delivered as contemplated hereby, will be validly issued, fully
paid and non-assessable; the Preferred Shares, the common stock and the
Series A, B and C Preferred Shares of the Company conform to all statements
relating thereto contained in the Prospectus; and the issuance of the Preferred
Shares is not subject to preemptive or other similar rights.

        (e)   Neither the Company nor any of its Subsidiaries is in violation of
its organizational documents or in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other instrument or
agreement to which the Company or any of its Subsidiaries is a party or by which
it or any of them are bound, or to which any of the property or assets of the
Company or any of its Subsidiaries is subject, except where such violation or
default would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company's knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise; and the execution, delivery and performance of this Agreement, the
execution and filing of the Articles Supplementary, and the issuance and
delivery of the Preferred Shares and the

3

--------------------------------------------------------------------------------




consummation of the transactions contemplated herein have been duly authorized
by all necessary action and will not conflict with or constitute a breach of, or
material default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any material property or assets of the Company or any
of its Subsidiaries pursuant to, any material contract, indenture, mortgage,
loan agreement, note, lease or other instrument or agreement to which the
Company or any of its Subsidiaries is a party or by which it or any of them are
bound, or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, nor will any such action result in any violation of the
provisions of the Articles of Incorporation of the Company, as amended and
supplemented by the Articles Supplementary, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any law, administrative
regulation or administrative or court decree applicable to the Company.

        (f)    The Company is organized in conformity with the requirements for
qualification and, as of the date hereof and as of the Closing, operates in a
manner that qualifies it as a "real estate investment trust" under the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder and
will be so qualified after giving effect to the sale of the Preferred Shares.

        (g)   The Company is not required to be registered under the Investment
Company Act of 1940, as amended.

        (h)   There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, which is required to be disclosed in the Prospectus (other
than as disclosed therein), or which is likely to result in any material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or, to the Company's knowledge, business prospects of the Company and
its Subsidiaries considered as one enterprise, or which is likely to materially
and adversely affect their respective property or assets or which is likely to
materially and adversely affect the ability of the Company to consummate the
transactions contemplated by this Agreement; all pending legal or governmental
proceedings to which the Company or any of its Subsidiaries is a party or of
which any of their respective property or assets is the subject which are not
described in the Prospectus, including ordinary routine litigation incidental to
its business, considered in the aggregate, are not material to the business of
the Company and its Subsidiaries considered as one enterprise if resolved in a
manner unfavorable to the Company and its Subsidiaries.

        (i)    No authorization, approval or consent of any court or United
States federal or state governmental authority or agency is necessary in
connection with the sale of the Preferred Shares hereunder, except such as may
be required under the Act or the Regulations or state securities laws or real
estate syndication laws.

        (j)    The Company and its Subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, except where the failure to possess such certificates, authority or
permits would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company's knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise. Neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings,
business affairs or, to the Company's knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise, nor, to the knowledge
of the Company, are any such proceedings threatened or contemplated.

4

--------------------------------------------------------------------------------




        (k)   The Company has full power and authority to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited the Enforceability Exceptions.

        (l)    The Articles Supplementary and the filing of the Articles
Supplementary with the State Department of Assessments and Taxation of Maryland
on behalf of the Company have each been duly authorized by the Company; the
Articles Supplementary have been filed with the State Department of Assessments
and Taxation of Maryland on behalf of the Company and constitute a valid and
legally binding supplement to the Articles of Incorporation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.

        (m)  As of the dates set forth therein or incorporated by reference, the
Company had good and marketable title to all of the properties and assets
reflected in the audited financial statements contained in the Prospectus,
subject to no lien, mortgage, pledge or encumbrance of any kind except those
reflected in such financial statements (or as otherwise described in the
Prospectus) or which are not material or which constitute customary provisions
of mortgage loans secured by the Company's properties creating obligations of
the Company with respect to proceeds of the properties, environmental
liabilities and other customary protections for the mortgagees.

        (n)   Neither the issuance, sale and delivery of the Preferred Shares
nor the application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

        (o)   The statements set forth in the Basic Prospectus under the caption
"Description of Securities—Preferred Stock" and the statements set forth in the
Prospectus Supplement under the caption "Description of the Series D Preferred
Shares," in each case, in so far as such statements purport to summarize
provisions of laws or documents referred to therein, are correct in all material
respects and fairly present the information required to be presented therein.

        4.    Representation and Warranty of the Investment Advisers.    To
induce the Company to enter into this Agreement, each of the Investment Advisers
hereby represents and warrants that:

        (a)   It is an investment adviser duly registered with the SEC under the
Investment Advisers Act of 1940.

        (b)   It has been duly authorized to act as investment adviser on behalf
of each Client on whose behalf it is signing this Agreement (as identified under
the name of such Investment Adviser on Schedule B hereto) and has the sole
authority to make the investment decision to purchase Preferred Shares hereunder
on behalf of such Client.

        (c)   It has the power and authority to enter into and execute this
Agreement on behalf of each of the Clients listed under its name on Schedule B
hereto.

        (d)   This Agreement has been duly authorized, executed and delivered by
it and, assuming it has been duly authorized, executed and delivered by the
Company, constitutes a legal, valid and binding agreement of such Investment
Adviser, enforceable against it in accordance with its terms except as may be
limited by the Enforceability Exceptions.

        (e)   It has received a copy of the Company's Basic Prospectus dated
February 5, 2004 and Prospectus Supplement dated February 5, 2004.

5

--------------------------------------------------------------------------------




        5.    Representation and Warranty of the Broker-Dealers.    To induce
the Company to enter into this Agreement, each Broker-Dealer represents and
warrants that:

        (a)   It has delivered a copy of the Prospectus to each Purchaser set
forth under its name on Schedule C hereto.

        (b)   It has been granted a duly authorized power-of-attorney to execute
and deliver this Agreement on behalf of each Customer on whose behalf it is
signing this Agreement (as identified under the name of such Broker-Dealer on
Schedule C hereto) and such power has not been revoked.

        (c)   This Agreement has been duly authorized, executed and delivered by
it and, assuming it has been duly authorized, executed and delivered by the
Company, constitutes a legal, valid and binding agreement of such Broker-Dealer,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.

        6.    Conditions to Obligations of the Parties.    The Purchasers'
several obligation to purchase the Preferred Shares shall be subject to the
following conditions having been met:

(i)the representations and warranties set forth in Section 4 of this Agreement
shall be true and correct with the same force and effect as though expressly
made at and as of the Closing,

(ii)the Purchasers shall have received an opinion from Munsch Hardt, dated as of
the date of the Closing, substantially in the form attached hereto as Exhibit A,

(iii)the Purchasers shall have received an opinion from Powell, Goldstein,
Frazer & Murphy, LLP, dated as of the date of the Closing, substantially in the
form attached hereto as Exhibit B, and

(iv)the Placement Agent shall have received a comfort letter from Ernst & Young,
LLP, dated as of the Closing, substantially in the form attached hereto as
Exhibit C.


        7.    Closing.    Provided that the conditions set forth in Section 7
hereto and the last sentence of this Section 8 have been met or waived at such
time, the transactions contemplated hereby shall be consummated on February 10,
2004, or at such other time and date as the parties hereto shall agree (each
such time and date of payment and delivery being herein called the "Closing").
At the Closing, settlement shall occur through Jeffries & Company, or an
affiliate thereof, on a delivery versus payment basis through the DTC ID System.

        8.    Covenants.    The Company hereby covenants and agrees that (a) as
soon as practicable, subject to the Purchasers' ownership satisfying the
distribution requirements for listing, the Company shall apply for listing the
Preferred Shares for trading on the New York Stock Exchange ("NYSE") and will
use its reasonable best efforts to obtain approval of the NYSE with respect to
such listing as soon as practicable within 30 days after the Closing Date, and
if such approval is not so obtained within 30 days, to continue to use its
reasonable best efforts to obtain such approval as soon as practicable
thereafter and (b) subject to all Purchasers consummating the purchase of the
Preferred Shares at the Closing, the Company will use the proceeds of the
offering contemplated hereby as set forth under the caption "Use of Proceeds" in
the Prospectus Supplement.

        9.    Governing Law.    This Agreement shall be construed in accordance
with and governed by the substantive laws of the State of New York, without
regard to conflict of laws principles.

        10.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only in a writing that is executed by each of the parties
hereto.

6

--------------------------------------------------------------------------------


        11.    Counterparts.    This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Executed
counterparts may be delivered by facsimile.

        12.    Construction.    When used herein, the phrase "to the knowledge
of" the Company or "known to" the Company or any similar phrase means the actual
knowledge of the Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of the Company and includes the knowledge that such officers
would have obtained of the matter represented after reasonable due and diligent
inquiry of those employees of the Company whom such officers reasonably believe
would have actual knowledge of the matters represented.

        IN WITNESS WHEREOF, the parties hereto have caused this Purchase
Agreement to be executed and delivered as of the date first above written.

    OMEGA HEALTHCARE INVESTORS, INC.
 
 
By:


--------------------------------------------------------------------------------

Name: C. Taylor Pickett
Title: Chief Executive Officer

7

--------------------------------------------------------------------------------

(Signature Pages Omitted)

8

--------------------------------------------------------------------------------




QuickLinks


PURCHASE AGREEMENT
